Citation Nr: 0307291	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  00-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1976 to 
March 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for hypertension.

In September 2002, the Board, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002), undertook further 
development with respect to the veteran's claim for service 
connection for hypertension.  That development has been 
completed.  The veteran and his representative have been 
notified of the evidence obtained as required by 38 C.F.R. 
§ 20.903 (2002) and his representative has supplemented the 
record on appeal with additional argument.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim and obtained all identified relevant 
evidence necessary for disposition of the appeal.

2.  Hypertension had its onset in service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

New law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative a copy of the 
appeal rating action dated in April 2000 and a September 2000 
statement of the case as well as a supplemental statement of 
the case in February 2002.  These documents provide notice of 
the law and governing regulations, the evidence needed to 
support a claim of entitlement to service connection for 
hypertension, and the reasons for the determination made 
regarding the veteran's claim.  Additionally, in a letter 
dated in June 2001 the RO informed the veteran of the 
information and evidence necessary to substantiate his claim, 
the information and evidence VA would attempt to obtain to 
support his claim, and the information and evidence required 
from the veteran.  Further, the record discloses that the VA 
has also met its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  It appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  In addition, the 
veteran has been examined in connection with his claim and a 
pertinent medical opinion as to the etiological relationship 
contended by the veteran has been obtained.  Thus, the Board 
concludes that the duty to notify and assist as contemplated 
by applicable provisions has been satisfied with respect to 
the issue noted.  

Factual Background

The veteran's service medical records include reports of 
comprehensive medical examinations provided to the veteran in 
September 1977 and March 1978 in connection with his service 
separation.  On the veteran's medical examination in 
September 1977, the veteran's blood pressure was recorded at 
132/104.  Labile hypertension was diagnosed.  It was 
indicated that the veteran needed to be reevaluated in 
approximately six months.  It was also noted in connection 
with the diagnosis of hypertension that the veteran needed to 
lose weight.  On examination in March 1978, blood pressure 
was recorded as 148/82.  No pertinent diagnosis was made.  

A report of a private physical examination dated in February 
1981 shows a blood pressure reading of 165/90.  On private 
hospitalization in July 1982 for complaints of rapid pulse, 
blood pressure was 210/100 and 174/78.  The veteran was 
prescribed Inderal.  On a medical questionnaire completed by 
the veteran in December 1982 in connection with treatment for 
his gums, he reported a history of high blood pressure.

A history of hypertension treated with Lisinopril was noted 
on VA outpatient treatment records dated in October 1997 and 
April 1998.  Blood pressure in July 1998 was recorded as 
145/87.  Controlled hypertension was the diagnostic 
assessment at that time.  Subsequent VA outpatient treatment 
records compiled since February 1999 note the veteran's 
history of hypertension and continued management with 
medication to included Lisinopril as well as Lasix.  

On VA examination in January 2000, the veteran reported that 
on his service discharge physical he was told that his blood 
pressure was sky high and that he needed to lose weight as 
well as cut back on salt.  He said that he was discharged 
from the military without being given any antihypertensive 
medications.  He stated that in July 1982 he became very ill 
with a rapid heart rate and was hospitalized for a few days 
and given an injection of Inderal.  He said that thereafter 
he was treated by his family physician who discontinued 
Inderal and put him on Aldomet and Lasix.  He said at the 
present time he is taking medication for his hypertension on 
a regular basis.  On physical examination blood pressures 
were as follows:  Left arm sitting, 150/90, standing, 140/86, 
and supine, 150/88; the right arm sitting was 140/86, 
standing, 130/86, and supine, 130/84.  Hypertension under 
satisfactory control with antihypertensive medication without 
clinical evidence of arteriosclerotic change of hypertension 
was the diagnosis.

In a letter dated in May 2000 the veteran's private 
physician, Tahir U. Mir, M.D., reported that the veteran had 
been seen in his office since October 1990 for hypertension, 
anxiety, obesity, dizziness and ear infections.  He observed 
that the veteran's service medical records show that in 
September 1977 the veteran had elevated diastolic blood 
pressure and on discharge examination in March 1978 
borderline systolic pressure increase.  He further observed 
that the veteran was treated for severe hypertension in 1982 
and is presently on Lasix, Prinivil, and Antivert.  He 
further stated that various causes of high blood pressure, 
including obesity, were discussed with the veteran.  

On a VA hypertension examination in January 2003 the 
veteran's examiner reported that he had reviewed the 
veteran's claims file in addition to obtaining history from 
the veteran.  He noted that the veteran while in service was 
examined on two occasions and found to have high blood 
pressure.  He added that prior to the veteran's discharge, he 
was kept on low sodium diet and there was no significant 
improvement.  He added that the veteran did not seek medical 
treatment for his high blood pressure until 1981 when he was 
treated by his family physician.  He observed that the 
veteran's blood pressure has been under fairly good control 
since 1982 with medication.  On cardiovascular examination 
the veteran's blood pressure was 130/80.  Heart sounds were 
diminished in intensity.  Hypertension under good control was 
the diagnostic impression.  Lastly, the examiner stated that 
the veteran's hypertension more likely than not occurred 
during military service.

Analysis

Service connection for hypertension may be granted if the 
disability results from disease or injury incurred in or 
aggravated by service or if it was demonstrated to a 
compensable degree within the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

The Board notes that the evidence summarized above contains a 
diagnosis of hypertension in service, a history of 
hypertension subsequent to service and an opinion by a VA 
physician in January 2003 indicating that in all likelihood 
the veteran's hypertension had its onset during his military 
service.  The Board finds no basis for not accepting this 
assessment.  It is compatible with the clinical history to 
include findings noted on service examination prior to 
discharge.  Accordingly, service connection for hypertension 
is warranted.


ORDER

Service connection for hypertension is granted.




                       
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

